DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 11/25/2020. Claims 1-20 are pending and examined below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Signal processing unit in claim 1
Data processing unit in claim 1
Touch sensor unit in claim 8
Communication unit in claim 14
Near field communication unit in claim 15
Recognition unit in claim 18
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The signal processing unit in claim 1 is defined in the Specification of the PG Pub of the Instant Application US 20210084403 A1 as a processor in paragraph [0018].
The data processing unit in claim 1 is defined in the Specification of the PG Pub of the Instant Application US 20210084403 A1 as a processor in paragraph in paragraph [0018].
The touch sensor unit in claim 1 is defined in the Specification of the PG Pub of the Instant Application US 20210084403 A1 in paragraph [0085].
The communication unit in claim 1 is defined in the Specification of the PG Pub of the Instant Application US 20210084403 A1 as a blue tooth communicator in paragraph [0052].
The near field communication unit in claim 1 is defined in the Specification of the PG Pub of the Instant Application US 20210084403 A1 as NFC system in paragraph [0052]-[0054].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and claims dependent thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “a signal processing unit operatively connected to the data processing unit configured to generate a first audio signal at a first location in 3D space relative to a user of the apparatus and a second audio signal at a second location in 3D space relative to the user based on the performance data, wherein the performance data includes at least one of a value indicative of distance, speed, respiratory rate, oxygen saturation, heart rate, pace, or number of steps”. As written it is unclear as to whether the first audio signal is created based on the performance data or if the performance data only influences the second audio signal. As such the claim is indefinite. For the purposes of this examination, it is interpreted that both the first and second audio signals are based on a performance data.
Further it is unclear as to whether the first and second audio signals can be based on the same performance data or if they are encoding a different performance data to each of the audio signals. As such the claim is indefinite. For the purposes of this examination, it is interpreted that the first and second audio signals can be based on the same performance data. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-9, 12-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090097689 A1 (cited in the IDS, hereinafter referred to as “Prest”) in view of US 20090177097 A1 (cited in the IDS, hereinafter referred to as “Ma”) and US 20080146892 A1 (cited in the IDS, hereinafter referred to as “LeBoeuf”).
Regarding claims 1, Prest, a monitoring system, teaches an apparatus comprising:
a housing configured to be carried in an ear (Figure lA; earbud 100),
a motion sensor unit configured to detect data (activity sensor 110; Figure 2; monitoring system 202; paragraphs 33-34, wherein the monitoring system 202 may include an activity sensor), wherein the motion sensor unit is comprised at least one accelerometer (paragraph 27);
a physiological sensor unit configured to detect physiological data (Figure 2; paragraphs 33-34, i.e. the sensor can also be other than (or in addition to) an activity sensor, such as a psychological or biometric sensors which could measure temperature, heartbeat; wherein the monitoring system 202 may include a physiological sensor);
a data processing unit configured to receive motion data from the motion sensor unit and physiological data from the physiological sensor unit and generate performance data based on the motion data and the physiological data (Figure 2; paragraphs 35-37; in one implantation the monitoring system 202 (which is part of the ear bud piece) includes circuitry to partially or fully process the monitored data from the at least one sensor) wherein the data processing unit is operatively connected to the motion sensor unit and physiological sensor unit (as shown in Figure 2);
a signal processing unit operatively connected to the data processing unit configured to generate an audio signal (Figure 2; paragraphs 35-39, 54; the electronic device can estimate whether the user is tired, and induce or motivate the user to continue via "providing encouraging words"), 
a loudspeaker for outputting the generated audio signal (speaker 215), 
wherein the motion sensor unit, the physiological sensor unit, the loudspeaker, and the data processing unit are incorporated in the housing (Figure IA).
However, Prest does not specifically teach the physiological sensor to be a pulse oximeter, generating a first and second audio signal in two separate 3D spaces based on at least one value of generated performance data, wherein the at least one value includes a value indicative of distance, speed, respiratory rate, oxygen saturation, heart rate, pace, or number of steps, and wherein the data processing unit and the signal processing unit are in the same housing as the physiological sensor.
Ma, an earbud noninvasive light sensor, teaches the physiological sensor to be a pulse oximeter (paragraphs 35-36). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the physiological sensor capable of measuring heart rate taught in Prest, to use a pulse oximeter for the physiological sensor, as taught by Ma, because doing so provides a combination of prior art elements according to known methods to yield predictable results, mainly a physiological sensor capable of measuring heart rate and oxygen saturation.
Additionally, Ma teaches specifically generating a first audio signal in 3D space relative to a user of the apparatus and a second audio signal at a second location in 3D space relative to the user of the apparatus based on at least one value of generated performance data, wherein the at least one value includes a value indicative of distance, speed, respiratory rate, oxygen saturation, heart rate, pace, or number of steps (paragraph 34; device determines heartbeat of the user and then controls the playback of audio content in accordance with changes in heartbeat; shown in Figure 17). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal processing unit of Prest that provides audio playback when a user is tired (paragraph 54; as taught by Prest), to have audio playback based on heart rate, as taught by Ma, because doing so provides an exercise regimen mode that provides audio feedback dependent on a user’s heart rate (paragraph 34; as taught by Ma).
Also, LeBouef, an ear piece physiological and environmental monitoring system, teaches wherein a data processing unit (Figure 1; paragraph 89, 93-97; 13) and a signal processing unit (Figure 1; paragraph 89, 93-97; 17) are operatively collected to one another to generate an audio signal (Figure 1; paragraph 89, 93-97) and are also housed in a single housing along with a physiological sensor unit (as shown in Figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Prest, in view of Ma, to have the data processing unit and the signal processing unit housed within the same housing, as taught by LeBoeuf, because doing so allows for a single device need to be worn by a user. 
Regarding claim 2, Prest, in view of Ma and LeBouef, teaches wherein the generated performance data comprises a first parameter value and a second parameter value (paragraph [0083; as taught by Ma).
Regarding claim 3, Preset, in view of Ma and LeBouef, teaches wherein the first audio signal is based on the first parameter value of the generated performance data.
Regarding claim 5, Prest, in view of Ma and LeBouef, teaches the apparatus according to claim 1, wherein the first audio signal generated by the signal processing unit comprises one or more prestored speech elements or tone signals that are indicative of the performance data (Figure 3; paragraphs 51-54, wherein the electronic device can estimate whether the user is tired, and induce or motivate the user to continue via "providing encouraging words"; as taught by Prest).
Regarding claim 6, Prest, in view of Ma and LeBouef, teaches the apparatus according to claim 1, wherein the signal processing unit is configured to modify prestored audio data using the performance data (Figure 3; paragraphs 51-54, wherein the electronic device can estimate whether the user is tired, and induce or motivate the user to continue via "increasing playback tempo of a song being played"; as taught by Prest).
Regarding claim 7, Prest, in view of Ma and LeBouef, teaches the apparatus according to claim 1, wherein the housing comprises a first portion and a second portion, wherein the first portion is configured to be inserted into an auditory canal and the second portion is configured to be held in an auricle, wherein a shape and/or a size of the second portion is adjustable (Figures lA-E; as taught by Prest).
Regarding claim 8, Prest, in view of Ma and LeBouef, teaches the apparatus according to claim 1, further comprising a touch sensor unit comprising at least one capacitive sensor unit arranged at a surface of the housing such that it can be touched by a user, when the apparatus is arranged in the user's ear (paragraph 55, i.e. the headphones, earbuds, or headsets can be self-actuating based in initial movement or based on a proximity sensor that knows when the earphone is in the user's ear; as taught by Prest).
Regarding claim 9, Prest, in view of Ma and LeBouef, teaches the apparatus according to claim 7, further comprising a controller which is integrated in the housing and further configured to control the apparatus in dependency of touches detected by touch sensor unit wherein the controller is operatively connected to the touch sensor unit (paragraph 55, i.e. the headphones, earbuds, or headsets can be self-actuating based in initial movement or based on a proximity sensor that knows when the earphone is in the user's ear; as taught by Prest).
Regarding claim 12, Prest, in view of Ma and LeBouef, teaches the apparatus according to claim 1, further comprising a contact sensor for detecting whether the apparatus is arranged in the ear (paragraph 55, i.e. the headphones, earbuds, or headsets can be self-actuating based in initial movement or based on a proximity sensor that knows when the earphone is in the user's ear; as taught by Prest).
Regarding claim 13, Prest, in view of Ma and LeBouef, teaches the apparatus according to claim 1, further comprising a memory for storing the performance data generated by the data processing unit (Figure 2; memory 206; as taught by Prest).
Regarding claim 14, Prest, in view of Ma and LeBouef, teaches the apparatus according to claim 1, further comprising a communication unit integrated within the housing and configured for wireless communication with an external device (Figure 2; paragraph 26, wherein the system may include wireless communication; as taught by Prest).
Regarding claim 15, Prest, in view of Ma and LeBouef, teaches the apparatus according to claim 1, further comprising a near field communication unit (Figure 2; paragraph 26, wherein the system may include wireless communication; as taught by Prest).
Regarding claim 16, Prest, in view of Ma and LeBouef, teaches a system comprising two apparatuses according to claim 1 and the apparatus being able to communicate via a communication unit (paragraph 26; as taught by Prest), however, does not explicitly teach wherein both apparatuses are configured for wireless data communication. It would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to make both apparatuses with communicating capabilities, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04
Regarding claim 17, Prest, in view of Ma and LeBouef, teaches the system according claim 15, wherein the signal processing unit of at least one of the two apparatuses is configured to generate a binaural audio signal based on the generated performance data (paragraphs 34-37, 51-54; as taught by Prest).
Regarding claim 19, Prest, in view of Ma and LeBouef, teaches the system according to claim 17, wherein at least one of the apparatuses comprises a recognition unit configured to recognize predetermined patterns of motion that emerge from sweeping touches of a bodily surface of a user (paragraphs 10, 38- 49; Table 1; as taught by Prest).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prest, in view of Ma and LeBouef, as applied to claims 1 and 17, and further in view of US 20090105548 A1 (cited in the IDS, hereinafter referred to as “Bart”).
Regarding claims 10 and 11, Prest, in view of Ma and LeBouef, teaches the apparatus according to claim 1, but does not explicitly teach a microphone which is configured to detect user speech and a controller which is integrated in the housing, operatively connected to the microphone, and further configured to control the apparatus in dependency of user speech detected by the microphone.
Bart teaches in-ear biometrics for monitoring heart rate and body temperature (Abstract). The apparatus includes a microphone that may be used to communicate with callers or interface with the phone via voice commands (paragraph 30). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Prest, in view of Ma, with a microphone as taught by Bart because it is the combination of prior art elements according to known methods to yield predictable results of a microphone enabled apparatus for using voice commands.
Regarding claim 18, Prest, in view of Ma and LeBouef, teaches the system according to claim 16, but does not teach a bone conduction microphone and wherein both apparatuses comprise a microphone configured to detect ambient sounds.
Bart teaches in-ear biometrics for monitoring heart rate and body temperature (Abstract). The apparatus includes a microphone that may be used to communicate with callers or interface
with the phone via voice commands (paragraph 30). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Prest with a
microphone as taught by Bart because it is the combination of prior art elements according to known methods to yield predictable results of a microphone enabled apparatus for using voice commands.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prest, in view of Ma and LeBouef, as applied to claim 1 above, and further in view of US 20160287125 A1 (cited in the IDS, hereinafter referred to as “Weinberg”).
Regarding claim 20, Prest, in view of Ma and LeBouef, teaches the apparatus according to claim 1, further comprising a control unit which is integrated in the housing and further configured to control the apparatus in dependency of a biometric signal (paragraphs 51-54), but does not an electroencephalography sensor unit comprising at least one electrode.
Weinberg teaches a portable device with a biometric sensor arrangement, wherein the portable device includes an earphone (Figure 4). The biometric device includes an electroencephalography sensor unit comprising at least one electrode configured to detect an electrical signal at a surface of the skin of a user (paragraphs 95-97, 104, wherein an EEG signal may be measured). Prest teaches the portable device may include a biometric sensor (paragraphs 33-34). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Prest, in view of Ma, with the EEG sensor of Weinberg because it is the combination of prior art elements according to known methods to yield predictable results of an ear mounted biometric device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. US 10856063 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10856063 B1 are narrower than the claims of the Instant Application. 

Conclusion
	Claim 4 is rejected under the double patenting rejection; however has subject matter that combined with the claims upon which is depends are not found in the prior art search.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792